Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/885,779, filed 5/28/20205.
Claims 1-20 are pending and examined.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second covering not having a hole all the way thru(see Fig. 4B, para [0052] and claims 1, 14-15 and 20) must be shown or the feature(s) canceled from the claim(s).  The figure and discussion sets forth “a substantially flat portion 7, having a center in the same geometric plane … that has been worked(e.g. sanded) to remove any sharp corners or edges.  Therefore, it is not clear how the element 7 has the same geometric shape and is sanded yet not making up a through hole.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 2, “non-regular” renders the metes and bounds of the claim unclear since the term “non-regular” is not clear. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 12-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurst(U.S. Pat. Appl. Publ. 2015/0252828).
Hurst discloses a tamper-resistant, hole covering system(see Figs. 2-3, the system is considered tamper resistant to those not possessing the correct style screwdriver to unscrew the system) comprising: 
a first covering(104) comprising a through passageway(109), 
a second covering(110/112, 122) comprising a non-through passageway, and 
a fastener(114), 
wherein the fastener is operable to be inserted through the through passageway, through a hole in an article(102) and into the non-through passageway to connect the first and second coverings so that the coverings cover both sides of the hole in the article.
Regarding claims 2-4, Hurst discloses the system as in claim 1, capable of being used with any article that needs to be covered.  The article is couched within a function phrase and any article claimed is considered met by the system of Hurst given that the article is not c positive limitation of the claim.
Regarding claim 5, Hurst discloses the system as in claim 1 wherein the fastener(141) comprises a first threaded portion(118) and the non-through passageway comprises a second threaded portion(see Fig. 3)n that corresponds to the first threaded portion to allow the fastener to be threadably inserted and secured in the threaded, non-through passageway.
Regarding claim 6, Hurst discloses the system as in claim 1 wherein the fastener comprises an elongated head(116), and the head comprises a non-regular indentation(hex hole is considered non regular compared to a slot for a straight head screwdriver) or surface for increasing the tamper-resistance of the system(the system is considered tamper resistant to those not possessing the correct style screwdriver to unscrew the system).
Regarding claims 12 and 18, Hurst discloses the system as in claim 1 wherein the first covering comprises one or more radially-extending channels(holes in first covering 104 for fasteners above the body component 102 are considered the channel, see Fig. 3), each of the channels configured to allow passage of a liquid(the channels can allow the passage of liquid and meet the functional claim limitation).
Regarding claims 13 and 19, Hurst discloses the system as in claim 1 wherein the second covering comprises one or more radially-extending channels(threads are considered the channel, see Fig. 3), each of the channels configured to allow passage of a liquid(the channels can allow the passage of liquid and meet the functional claim limitation).
Regarding claim 14, Hurst disclose a tamper-resistant, hole covering system comprising: 
a first covering(104), 
a second covering(110/112, 122) comprising a threaded, non-through passageway, and 
a threaded fastener(114) integral to the first covering(the fastener is considered integral when the system is being used), wherein the threaded fastener is operable to be inserted through a hole of an article and into the threaded, non-through passageway to connect the first and second coverings so that the coverings cover both sides of the hole in the article.
Regarding claim 15, Hurst discloses a tamper-resistant, hole covering system comprising: 
a first covering(104) comprising a through passageway, 
a second covering(110/112, 122) comprising a threaded, non-through passageway, and 
a threaded fastener(114, 118), the fastener comprising an elongated head, and the head comprises a non-regular indentation or surface, wherein the threaded fastener is operable to be inserted through the through passageway, through a hole in an article and threadably inserted into the threaded, non-through passageway to connect the first and second coverings so that the coverings cover both sides of the hole in the article(see rejection of claims 5-6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst.
Regarding claims 7-8, Hurst discloses the system as in claim 1, but lacks the first and second coverings and fastener comprising a stainless steel.
The system of Hurst is used on a vehicle and therefore needs strong durable weather resistant materials, such as stainless steel. Therefore, the use of a metal such as stainless steel for the system parts is considered a feature well within the purview of  skilled artisan to have used given the intended use of the system and design requirements thereof.  
Regarding claim 9, Hurst discloses the system as in claim 1 but lacks a surface of the first or second coverings comprises a phosphate coating or layer.
The system of Hurst is used on a vehicle and therefore needs strong durable weather resistant materials. Therefore, the use of a coating such as phosphate on the system parts is considered a feature well within the purview of a skilled artisan to have used given the intended use of the system and design requirements thereof.  

Claims 10-11, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst, as evidenced by Kirrish(4,033,243).
Hurst discloses the system of claims 1-6 and 14-15, but lacks the specific use of a material for forming a tamper-resistant bonding layer between at least surfaces of the fastener and a surface of the non-through passageway.
The use of a material to prevent disengagement of the parts of the system is considered well known in the art(as evidenced by Kirrish, see 44, column 4, lines 31-35) and therefore a feature well within the purview of a skilled artisan to have used given the intended use of the system and design requirements thereof.  
Applicant’s disclosure lends no criticality to the specific material used to prevent the disengagement of the parts.  Therefore, the specific material used is considered a feature best determined by a skilled artisan given the intended use of the system and design requirements thereof.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/